Title: Mercy Otis Warren to Abigail Adams, 3 February 1789
From: Warren, Mercy Otis
To: Adams, Abigail


        
          Plimouth feb 3d1789
        
        How dos my dear Mrs Adams like the City of New york: its manners & amusements as it may probably be her future residence I hope she found every thing prefectly agreable— shall I hope before you fix in that distant abode that you will make us an Visit at Plimouth: to such a traveler the journey can be nothing. and since that Mrs Adams, friendship is unimpaired: I should think (judging from my own feelings) that no stimulous would be necessary but the recollection of former mutual Confidence & affection. such a Visit would give particular pleasure to me not apt to change her attachments either from time place absence or other accidents—
        I hope you left Mrs smith & her little ones well & happy I should be pleased to see the Attention of the young Mother at the head of her Family where I dare say she acquits herself to the approbation of her Friends. her maternal tenderness she has from instinct. her domestic avocations she has been taught by early Example, & her own Good sense will ever make her respectable. you know my partiallity towards her. I loved her from a Child nor has absence made any abatement. therefore you will mention me with affection when you Write again.—
        Is my Friend Mrs Montgomery yet sailed for Ireland.— I will not ask any more questions least the number of your replys should preclude some sentiment of your own when I am again Gratifiied with a letter.
        My pen has lain Comparitively still this winter, I have been sick: very sick and very long, nor have yet been out since the middle of october. but hope as the spring approaches to revive with the summer insect: & if able to take wing shall probably alight among those whose converse both improves & enlivens the social hour.
        
        If the Coll & Mrs smith should Visit the Massachusets in the spring: before you leave it: I hope they will extend their Journey to Plimouth. & I am sure they have no friends who will recieve them with more sincere Cordiallity than this & your affectionate Friend
        M Warren
      